ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_07_EN.txt. 665




      DISSENTING OPINION OF JUDGE AD HOC SKOTNIKOV



   Regrettably, I cannot support the Court’s decision that it has jurisdic-
tion to adjudicate the present case.
   1. The Court, in its Order of 19 April 2017 on provisional measures,
came to the conclusion that the rights Ukraine sought to protect under
the ICSFT were not plausible. Since rights, as such, as provided in a given
treaty are always plausible, the Court’s task was to examine, on a
prima facie basis, the acts alleged by Ukraine in support of its claims. In
paragraphs 74 and 75 of that Order, the Court stated :

         “74. . . . [I]n the context of a request for the indication of provi-
      sional measures, a State party to the Convention may rely on Arti-
      cle 18 to require another State party to co-operate with it in the
      prevention of certain types of acts only if it is plausible that such acts
      constitute oﬀences under Article 2 of the ICSFT.

        75. In the present case, the acts to which Ukraine refers . . . have
      given rise to the death and injury of a large number of civilians. How-
      ever, in order to determine whether the rights for which Ukraine seeks
      protection are at least plausible, it is necessary to ascertain whether
      there are suﬃcient reasons for considering that the other elements set
      out in Article 2, paragraph 1, such as the elements of intention or
      knowledge noted above . . . and the element of purpose speciﬁed in
      Article 2, paragraph 1 (b), are present. At this stage of the proceed-
      ings, Ukraine has not put before the Court evidence which aﬀords a
      suﬃcient basis to ﬁnd it plausible that these elements are present.”
      (Application of the International Convention for the Suppression of the
      Financing of Terrorism and of the International Convention on the
      Elimination of All Forms of Racial Discrimination (Ukraine v. Russian
      Federation), Provisional Measures, Order of 19 April 2017,
      I.C.J. Reports 2017, pp. 131-132, paras. 74-75; emphasis added.)

Consequently, without addressing the issues of urgency or irreparable
harm to the rights claimed, the Court decided that “the conditions
required for the indication of provisional measures in respect of the
rights alleged by Ukraine on the basis of the ICSFT are not met” (ibid.,
p. 132, para. 76). The conclusion that these rights are not plausible still
stands.
   2. In the present Judgment, the Court concludes that “[a]t the present
stage of the proceedings, an examination by the Court of the alleged

111

666    application of the icsft and cerd (diss. op. skotnikov)

wrongful acts or the plausibility of the claims is not generally warranted”
(Judgment, para. 58). This statement implies that plausibility of facts is
not relevant to an objection to the Court’s jurisdiction and that even
implausible claims could be entertained by it. In the same paragraph, the
Court states that its “task, as reﬂected in Article 79 of the Rules of
Court . . . is to consider the questions of law and fact that are relevant to
the objection to its jurisdiction” (ibid.). It is diﬃcult to see how these two
statements, appearing directly next to each other, are compatible. In any
event, the Court did not consider the questions of factual evidence, in the
case of either the ICSFT or CERD.
   3. As the Court has noted, “[t]he existence of jurisdiction of the Court
in a given case is . . . not a question of fact, but a question of law to be
resolved in the light of the relevant facts. The determination of the facts
may raise questions of proof.” (Border and Transborder Armed Actions
(Nicaragua v. Honduras), Jurisdiction and Admissibility, Judgment,
I.C.J. Reports 1988, p. 76, para. 16.) The Rules of Court relating to pre-
liminary objections repeatedly refer to the need to examine both ques-
tions of law and fact. Of course, the alleged facts need to be ascertained
to the extent which is appropriate in a given case. Where the Court needs
to assess all the facts pertaining to the merits in order to decide whether
or not it has jurisdiction ratione materiae, it declares that the objection in
question does not possess an exclusively preliminary character.

   4. In the present circumstances, where the Court’s ﬁnding of 2017, ref-
erenced above, remains in force, a decision as to whether the claims,
which are based on the very same alleged facts, “do or do not fall within
the provisions” (Oil Platforms (Islamic Republic of Iran v. United States
of America), Preliminary Objection, Judgment, I.C.J. Reports 1996 (II),
pp. 809-810, para. 16) of the ICSFT required particular caution, which
unfortunately has not been exercised. Had the Court exercised such cau-
tion, it would not have come to the conclusion that Ukraine’s case meets
the Oil Platforms test and that it has jurisdiction ratione materiae in the
present case.

   5. As to the questions of law, it is the Court’s task at the preliminary
objections stage to resolve the issues relating to the scope of the treaty in
question and thereby determine the limits of its jurisdiction ratione mat-
eriae. This imperative is well established in the jurisprudence of the Court,
according to which “the Court ‘must . . . always be satisﬁed that it has
jurisdiction, and must if necessary go into the matter proprio motu’”
(Jurisdictional Immunities of the State (Germany v. Italy : Greece interven-
ing), Judgment, I.C.J. Reports 2012 (I), p. 118, para. 40).
   6. Unfortunately, the Court does not follow this well-established juris-
prudence when it states that the issue relating to the scope of the term
“funds” “need not be addressed at the present stage of the proceedings”
(Judgment, para. 62). In the next sentence, the Court concludes that “the
interpretation of the deﬁnition of ‘funds’ could be relevant, as appropri-

112

667     application of the icsft and cerd (diss. op. skotnikov)

ate, at the stage of an examination of the merits” (Judgment, para. 62).
Thus, this preliminary issue relating to the scope of the ICSFT is being
transformed, without any justiﬁcation, into an issue for the merits.
   7. In paragraph 59 of the Judgment, the Court correctly states that the
ﬁnancing by a State of acts of terrorism is not addressed by the ICSFT
and lies outside the scope of that Convention. In paragraph 61, the Court
concludes that the commission by a State oﬃcial of an oﬀence under
Article 2 does not engage the responsibility of the State concerned under
the ICSFT. Since a State is an abstract entity, which acts through its oﬃ-
cials, the above conclusions do not sit well with the Court’s ﬁnding in the
same paragraph that the Convention applies both to persons who are
acting in a private capacity and those who are State agents. This ﬁnding
also runs counter to the logic of the Articles on Responsibility of States
for Internationally Wrongful Acts adopted by the International Law
Commission (Report of the International Law Commission, Thirty-Third
Session : United Nations, Official Records of the General Assembly, Sup-
plement No. 10, doc. A/56/10).
   8. In its Order of 19 April 2017, the Court stated that “a State party to
CERD may avail itself of the rights under Articles 2 and 5 only if it is
plausible that the acts complained of constitute acts of racial discrimina-
tion under the Convention” (Application of the International Convention
for the Suppression of the Financing of Terrorism and of the International
Convention on the Elimination of All Forms of Racial Discrimination
(Ukraine v. Russian Federation), Provisional Measures, Order of 19 April
2017, I.C.J. Reports 2017, p. 135, para. 82 ; emphasis added). The Court
concluded that

        “[i]n the present case, on the basis of the evidence presented before
      the Court by the Parties, it appears that some of the acts complained
      of by Ukraine fulﬁl this condition of plausibility. This is the case with
      respect to the banning of the Mejlis and the alleged restrictions on the
      educational rights of ethnic Ukrainians.” (Ibid., para. 83; emphasis
      added.)
It is worth noting that, apart from these two issues, the Court in 2017 did
not consider the rest of Ukraine’s claims to be plausible. This is pertinent
as to how the Court should examine the factual evidence which may be
relevant to the issue of its jurisdiction. That is to say, some additional
scrutiny is required. However, the Judgment, for example, does not even
mention the fact that acts alleged by Ukraine, according to its own writ-
ings, occurred before the referendum on the question of the status of
Crimea or shortly thereafter, and that the measures Ukraine alleges con-
cerned activists who were opposed to the referendum. This, of course,
raises an issue of jurisdiction ratione temporis. Further, it undermines
Ukraine’s own argument that those actions are covered by CERD. Had
the Court engaged in a proper examination of relevant factual evidence,
it probably would have reached diﬀerent conclusions. However, the Court

113

668     application of the icsft and cerd (diss. op. skotnikov)

decided not to do so (see Judgment, para. 94). After simply summarizing
the arguments of the Parties on the questions of law and fact, the Court
comes to a sweeping conclusion that, “taking into account the broadly
formulated rights and obligations contained in the Convention, including
the obligations under Article 2, paragraph 1, and the non-exhaustive list
of rights in Article 5, . . . the measures of which Ukraine complains . . .
fall within the provisions of the Convention” (ibid., para. 96). This con-
clusion, summarily reached, is hardly satisfying.


  9. Earlier in the Judgment, the Court recalled that the application of
the Oil Platforms test “may require the interpretation of the provisions
that deﬁne the scope of the treaty” (ibid., para. 57). It is regrettable that
the Court failed to consider questions relating to the scope of CERD.

   10. I agree that the list of rights enumerated in Article 5 of the CERD
is not exhaustive. However, at all times it must be shown that an alleged
violation answers all the criteria in Article 1, paragraph 1, which reads as
follows :
        “In this Convention, the term ‘racial discrimination’ shall mean any
      distinction, exclusion, restriction or preference based on race, colour,
      descent, or national or ethnic origin which has the purpose or eﬀect
      of nullifying or impairing the recognition, enjoyment or exercise, on
      an equal footing, of human rights and fundamental freedoms in the
      political, economic, social, cultural or any other ﬁeld of public life.”
      (Emphasis added.)

This means that CERD could come into play only in the case of a dis-
criminatory treatment of one group of the population in relation to
another group or groups. Accordingly, I think that the issue of whether
the Crimean Tatar community has a right to maintain its distinct repre-
sentative institutions is not covered by Article 1, paragraph 1. The Court
should have pronounced on this issue, which clearly relates to the scope
of the Convention.
   11. Similarly, the Court should have addressed as a preliminary issue
the question as to whether the right to education in one’s native language
is covered by CERD. In this connection, I would observe that the States
parties can create rights which are not expressly listed in CERD and yet
bring those rights within the scope of its application. However, a State
party’s responsibility can be engaged only if the overarching principle of
non-discrimination on the grounds mentioned in Article 1, paragraph 1,
is breached.

   12. It is obvious that no right to receive education in one’s native lan-
guage is mentioned in Article 5, paragraph (e) (v), of CERD. However,
if such a right derives from the constitutional or other legal arrangements

114

669    application of the icsft and cerd (diss. op. skotnikov)

existing in a given country, or a part of its territory (and the Ukrainian
language is one of the three State languages in Crimea), a denial of this
right to a particular group in relation to another group or groups could
fall within the scope of CERD. However, this treatment, in order to fall
under CERD, must be manifest, for example, taking the form of legisla-
tive or administrative action, which is clearly not the case. Possible ﬂuc-
tuations in student or school numbers (such as those invoked by Ukraine
in the present case) are not relevant, as such ﬂuctuations may result from
factors other than discrimination on the grounds speciﬁed in CERD. Par-
ticular caution is required on the part of the Court, since no right to
education in one’s own language is established as such by CERD.


   13. Finally, I am not convinced by the Court’s reasoning as regards
whether the preconditions contained in Article 22 of CERD are cumula-
tive or alternative, since the Court conﬂates negotiation and conciliation,
which are distinct modes of dispute settlement. This is reﬂected in para-
graph 133 of its Judgment on preliminary objections in Application of the
International Convention on the Elimination of All Forms of Racial Dis-
crimination (Georgia v. Russian Federation) (I.C.J. Reports 2011 (I),
p. 125) interpreting Article 22. Additionally, despite the appearance of
the word “speedily” in the preamble of CERD, there is no indication
from the context of Article 22 that the States parties intended dispute
resolution under CERD, rather than the performance of the primary
obligation to eliminate racism, to be as quick as possible. The Court’s
application in the present Judgment of the word “speedily” to Article 22
is at odds with its conclusion in Georgia v. Russian Federation that Arti-
cle 22 imposes preconditions at all (ibid., p. 141). The Court’s surprising
refusal to consider the travaux préparatoires of Article 22 departs from
the approach taken in paragraph 142 of the Judgment in Georgia v. Rus-
sian Federation, where the Court examined the travaux of the same provi-
sion in view of the parties’ extensive discussion of them (ibid., p. 128).
This incongruity is best explained by the fact that recourse to the travaux
would, in this instance, serve to undermine rather than to conﬁrm the
Court’s conclusion.


  14. The present Judgment comes very close to implying that it is
enough for an applicant to argue the existence of a connection, no matter
how remote or artiﬁcial, between its factual allegations and the treaty it
invokes, in order for the Court to be satisﬁed that it has jurisdiction rati-
one materiae under that treaty to entertain the case. This departure from
the Court’s case law is not, in my view, a welcome development.

                                           (Signed) Leonid Skotnikov.



115

